Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ.,
concur. Ordered that respondent is found guilty of charge I of the petition, only insofar as it alleges violation of DR 1-102 (A) (5), (8) (22 NYCRR 1200.3 [a] [5], [8]), and only as set forth in specifications 1 (excepting the reference to “under the guise of a study”), 2, and the first sentence of specification 4; charge II; and charge III, only insofar as it alleges violation of DR 1-102 (A) (5) and DR 7-106 (C) (22 NYCRR 1200.3 [a] [5]; 1200.37 [c]), and only as set forth in specifications 2 and 3; and the motions to confirm and disaffirm the Referee’s report are granted and denied accordingly; and it is further ordered that respondent is censured.